MEMORANDUM **
California state prisoner Cesar Francisco Villa appeals from the district court’s order dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Villa contends that he is entitled to equitable tolling because his confusion regarding the Antiterrorism and Effective Death Penalty Act’s statutory requirements, combined with a 30-day loss of access to his legal papers due to a prison transfer, constitutes extraordinary circumstances beyond his control. Villa’s contention fails because a pro se petitioner’s lack of legal sophistication is not an extraordinary circumstance warranting equitable tolling. See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.2006). Furthermore, Villa’s temporary loss of access to his legal papers, roughly one and one half months into the one-year limitations period, did not prevent him from filing a timely federal habeas petition. See Allen v. Lewis, 255 F.3d 798, 799-801 (9th Cir.2001) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.